         Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 RUFINO ACOSTA,
                                                                    Case No. 21-cv-1163
                                    Plaintiff,

                      -against-

 SUPERIOR ONE MANAGEMENT CORP. d/b/a                                COMPLAINT
 SUPERIOR APARTMENTS and d/b/a SUPERIOR
 APARTMENTS MANAGEMENT, 3336 MK                                     PLAINTIFF DEMANDS
 REALTY GROUP LLC, 1201 MK REALTY GROUP                             TRIAL BY JURY
 LLC, MK REALTY GROUP, LLC, 1905 MK
 REALTY GROUP LLC, 1756 MK REALTY GROUP
 LLC, 1757 MK REALTY GROUP LLC, 2250
 SUPERIOR APARTMENT LLC, SUPERIOR
 APARTMENTS,     LLC,    1242  SUPERIOR
 APARTMENT I LLC, and ABDUL KHAN,

                                      Defendants.
 ---------------------------------------------------------------X


        Plaintiff RUFINO ACOSTA (“Acosta” or “Plaintiff”), by his attorneys, RAPAPORT

LAW FIRM, PLLC, as and for his Complaint, alleges as follows:

                                   PRELIMINARY STATEMENT

        1.       Plaintiff brings this action to seek unpaid wages, including unpaid minimum

wages, overtime compensation and interest thereon, reimbursement for unlawful deductions,

liquidated damages and other penalties, injunctive and other equitable relief and reasonable

attorneys’ fees and costs, under, inter alia, the Fair Labor Standards Act (“FLSA”) §§ 6 and

7, 29 U.S.C. §§ 206 and 207.

        2.       This action further invokes the supplemental jurisdiction of this Court to

consider claims arising under New York Labor Law (“NYLL”) (e.g., New York Wage

Payment Act; NY Labor Law §§ 191, 193, 195, and 12 N.Y.C.R.R. Part 141-1.9, 2.10, Part

142), and NY Labor Law § 215).
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 2 of 16




       3.      At all relevant times, Defendants SUPERIOR ONE MANAGEMENT CORP.

d/b/a SUPERIOR APARTMENTS and d/b/a SUPERIOR APARTMENTS MANAGEMENT

(“Superior Apartments”); 3336 MK REALTY GROUP LLC; 1201 MK REALTY GROUP

LLC; MK REALTY GROUP, LLC; 1905 MK REALTY GROUP LLC; 1756 MK REALTY

GROUP LLC; 1757 MK REALTY GROUP LLC; 2250 SUPERIOR APARTMENT LLC;

SUPERIOR APARTMENTS, LLC; 1242 SUPERIOR APARTMENT I LLC; and ABDUL

KHAN (“Khan”) (collectively, “Defendants”) operated as a unified and centrally-controlled

real estate enterprise, operating from a management office at 2250 Grand Concourse, Bronx,

New York, that owns and controls at least 20 apartment buildings in Kings, Bronx and

Westchester Counties.

       4.      At all relevant times, Defendants operated as a unified enterprise that

functioned under the direction and control of Khan, and they had policies of encouraging

and/or requiring building maintenance workers, including Plaintiff, to work in excess of forty

(40) hours per week, at rates of pay that were, at times, below minimum wage, and without

paying them overtime compensation as required by the FLSA and NYLL.

                              JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction of this action pursuant to the

provisions of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.,

including under 29 U.S.C. §§ 207, 216, and 217. This Court also has jurisdiction in light of

the existence of a controversy arising under the laws of the United States (28 U.S.C. §1331)

and supplemental jurisdiction to consider claims arising under New York state law, pursuant

to 28 U.S.C. §1367.

       6.      Venue as to Defendants is proper in this judicial district, pursuant to 28 U.S.C.

§1391. Defendants transact business and have agents in the Southern District and are




                                               2
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 3 of 16




otherwise within this Court’s jurisdiction for purposes of service of process. Defendants

operate facilities and employed Plaintiff in this judicial district.

        7.      This Court has personal jurisdiction over the Defendants, pursuant to New

York Civil Practice Law and Rules § 301, in that, inter alia, Defendants reside and/or

transact business within this State, employed Plaintiff within the State of New York and

otherwise engaged in conduct that allows for the exercise of jurisdiction as permitted by the

Constitution of the United States and the law of the State of New York, and accordingly may

be served with process pursuant to Rule 4(h)(1), Fed.R.Civ.P.

                                         THE PARTIES

Plaintiff

        8.      Acosta is an adult, natural person who resides in Bronx County, New York.

        9.      Plaintiff began working for Defendants approximately ten years ago, initially,

as a painter. Thereafter, beginning approximately seven years ago, and continuing to the

present, Plaintiff has been the superintendent of Defendants’ 38-unit apartment building

located at 1201 University Avenue, Bronx, New York (the “University Avenue Building”).

        10.     Plaintiff continues to work as the superintendent of the University Avenue

Building. However, by Order dated December 24, 2019, the Bronx County Supreme Court

appointed the Hon. Ariel Belen as receiver of the University Avenue Building.

        11.     Through this Complaint, Plaintiff asserts claims for unpaid minimum and

overtime wages and related wage claims from the beginning of the NYLL six-year

limitations period (six years prior to the filing of this Complaint) and FLSA three-year

limitations period (three years prior to the filing of this Complaint), through January 2021,

when a court-appointed receiver took over management of the University Avenue Building.




                                                 3
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 4 of 16




       12.     During the entire period of Plaintiff’s employment with Defendants,

Plaintiff’s job responsibilities extended far beyond serving as superintendent of the

University Avenue Building.

       13.     Several days per week, Defendants dispatched Plaintiff to work at

Defendants’ apartment buildings located throughout Upper Manhattan and the Bronx, which

included extensive projects involving plastering, painting, roof repairs and other renovations

and repairs.

Defendants

       14.     Upon information and belief, Defendants operate as a unified enterprise for a

common business purpose, to wit: Owning, managing and controlling approximately twenty

apartment buildings (the “Buildings”) in New York City and Westchester County, which are

nominally titled in the name of title-holding companies wholly controlled by Khan.

       15.     Defendants control the Buildings through their intertwined management and

title-holding entities (“Defendant Corporations”), which are owned, managed and controlled

by Khan.

       16.     The specific Buildings where Plaintiff performed work, as well as limited

liability companies holding title to each building, are set forth in Schedule A hereto.

       17.     The Defendant Corporations that comprise Defendants’ enterprise were

owned and controlled by Khan, whom the New York City Public Advocate has placed on

New York City’s “Worst Landlord Watchlist.” Seven of Khan’s Bronx apartment buildings

that were placed on the list due to their substantial number of violations.

       18.     Khan is an individual engaging in (or who was engaged) in business in this

judicial district during the relevant time period.

       19.     Khan is sued in his capacity as joint employer of Plaintiff, and owner, officer

and/or agent of Defendant Corporations.



                                                 4
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 5 of 16




       20.     Khan possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of

Defendant Corporations.

       21.     Khan personally determines the wages and compensation of the employees of

Defendants, including Plaintiff, establishes work schedules and practices, maintains payroll

records, and has the authority to hire and fire employees.

       22.     In addition to personally supervising Plaintiff’s work at the Buildings, Khan

personally dispatched Plaintiff to perform work at Khan’s personal residence, located at 1893

North Jerusalem Road, East Meadow (Nassau County), New York.

       23.     The Defendants operate from a central office located 2250 Grand Concourse,

Bronx, NY 10457 (the “Grand Concourse Office”) where Khan, together with property

management staff members, oversee operations of the Buildings and control the wages and

duties of the Buildings’ superintendents.

       24.     Defendants share a common website (www.superiormanagementcorp.com), in

which Defendants state that “Superior Management has been managing buildings in the New

York City area. We offer safe, secure and modern apartments suitable for any income.”

(superiormanagementcorp.com, accessed on February 6, 2021).

       25.     Upon information and belief, and at all times herein relevant, Superior One

Management Corp. is a New York corporation doing business in Bronx and Kings Counties

with a principal place of business located at 2250 Grand Concourse, Bronx, New York.

       26.     Upon information and belief, 3336 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business at

2250 Grand Concourse, Bronx, New York.




                                               5
       Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 6 of 16




       27.    Upon information and belief, 1201 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, holds title to the property located at

1201 University Ave., Bronx, New York, where Acosta performed work as superintendent.

       28.    Upon information and belief, MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York.

       29.    Upon information and belief, 1905 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York.

       30.    Upon information and belief, 1756 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York.

       31.    Upon information and belief, 1757 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York.

       32.    Upon information and belief, 2250 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York.

       33.    Upon information and belief, Superior Apartments, LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       34.    Upon information and belief, 1242 Superior Apartment I LLC is a New York

corporation doing business in Bronx County, New York.

       35.    Khan is designated as the “managing agent” for most, if not all, of the

Defendants’ buildings, as reflected on the Rent Registrations filed by Defendants with the

New York City Department of Housing Preservation and Development (the “HPD”).

       36.    Upon information and belief, Khan is the head officer of the corporations that

hold title to the Buildings, as reflected on Rent Registrations filed by Defendants with the

HPD.




                                             6
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 7 of 16




       37.     Upon information and belief, Khan is the sole member and/or most senior

officer of 2250 Superior Apartment LLC, 1757 MK Realty Group, LLC, 3336 MK Realty

Group LLC, Superior Apartments, LLC, Superior One Management Corp. and 1242 Superior

Apartment I LLC.

       38.     Defendants are an integrated enterprise, with common management, control,

personnel policies, ownership, and inextricably intertwined operations and functioning, and

they subject their employees to the same policies and procedures, in particular policies and

procedures relating to the violations alleged in this Complaint

       39.     Defendants issued paychecks to Plaintiff from multiple entities named as

defendants herein. For example, in 2017, Plaintiff’s paychecks were issued by 1201 MK

Realty Group LLC; thereafter, in 2018, paychecks to Plaintiff were issued by Superior One

Management Corp. In correspondence to Plaintiff, Khan identified himself as “owner” of

Superior One Management Corp.

       40.     On    their   website   (http://www.superiormanagementcorp.com/5001.html,

accessed on February 5, 2021), Defendants use the name “Superior Apartments Management,

LLC,” which, upon information and belief, is not the name of any corporation organized

under the laws of the State of New York.

                               FACTUAL ALLEGATIONS

       41.     As described herein, Defendants have, for years, knowingly engaged in

unlawful business practices by requiring building maintenance employees to work numerous

hours of overtime on a daily and/or weekly basis without overtime compensation that

Defendants were obligated to pay under the FLSA and NYLL; paying flat weekly sums that

resulted in effective hourly rates that fell below New York minimum wage; and illegally

deducting sums from paychecks.




                                               7
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 8 of 16




       42.     Defendants have been and continue to be employers engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA,

29 U.S.C. §§ 206(a) and 207(a).

       43.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the FLSA and all other statutes referred to in this Complaint.

       44.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the NYLL, §§ 2 and 651.

       45.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.00.

       46.     Defendants are associated and joint employers, act in the interest of each other

with respect to employees, pay building maintenance employees, including superintendents,

by the same method, and share control over employees.

       47.     Each Defendant possessed substantial control over the policies and practices

over Plaintiff’s working conditions.

       48.     Defendants jointly employed Plaintiff and were Plaintiff’s employer within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       49.     In the alternative, Defendants were a single employer of Plaintiff.

       50.     Upon information and belief, Khan operates the Defendant Corporations as

either alter egos of himself and/or fails to operate Defendant Corporations as legally separate

entities apart from himself. Upon information and belief, among other things, the assets and

revenues of the Defendant Corporations are intermingled.         Although a worker may be

assigned as superintendent of a particular building, Defendants had a practice of sending each

superintendent to perform work at multiple buildings that they controlled.

       51.     Upon information and belief, Khan operates the Buildings and the Defendant

Corporations for his own benefit, without adhering to corporate form.



                                               8
        Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 9 of 16




      Acosta

       52.     Acosta began serving at the superintendent of the University Avenue Building

Approximately seven years ago. He received this position after working as a painter for

Defendants during the preceding three years.

       53.     Throughout most of his employment, Plaintiff was paid $300.00 per week,

which covered only the first forty hours of work per week.

       54.     Commencing in or about mid-2018, Plaintiff’s weekly salary was increased to

$400.00 per week.

       55.      Approximately three years ago, Defendants began paying Plaintiff modest

sums, generally ranging from $20.00 to $30.00, for some of the more extensive projects that

Plaintiff was dispatched to perform at the Buildings. These payments failed to make a dent

in the vast amounts of overtime compensation that Defendants systematically refused to pay

to Plaintiff, and to which Plaintiff was indisputably entitled under the FLSA and NYLL.

       56.     Burdened with his superintendent duties, which Acosta performed without any

help from a porter or other assistant, Acosta was compelled to work seven days per week.

       57.     Acosta’s regular work schedule typically involved approximately 64 hours of

work per week, as follows: Monday through Friday from approximately 6:00 a.m. to

approximately 6:00 p.m.; Saturdays and Sundays: from approximately 7:00 a.m. to

approximately 12:00 p.m., with no designated/uninterrupted lunch breaks.

       58.     In addition to his foregoing regular work schedule, Acosta was required to be

on-call and handle tenant requests at all hours, which entailed weekly work hours that were

far in excess of 64 hours.

       59.     As superintendent of the University Avenue Building, Acosta’s          duties

involved virtually all aspects of maintenance, including removal of trash and recyclables,

apartment renovations and turnovers, painting, light electrical work, light plumbing work,



                                               9
       Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 10 of 16




shoveling snow, attending to the boiler, cleaning surface areas, repairing faucets, addressing

leaks, cleaning and fixing windows, allowing access to vendors and contractors, fixing doors

and locks, sweeping the sidewalk on a daily basis, and being on-call for tenant emergencies.

       60.     Based on the foregoing, regular 64-hour-per-week schedule (i.e., excluding

on-call time and emergent repair work for which Acosta was also entitled to compensation

but which was not paid to him) Acosta’s effective, regularly hourly rate of pay was (a) for the

period through mid-2018, $7.50 per hour for the first forty hours of work ($300 ÷ 40 =

$7.50), and no pay whatsoever for the 24 hours of overtime work that Acosta generally

performed each week; and (b) for the period from mid-2018 through January 2021, 10.00 per

hour for the first forty hours of work ($400 ÷ 40 = $10.00), and no pay for the 24 hours of

overtime work that Acosta generally performed each week.

       61.     As alleged below, because Defendants failed to reimburse Plaintiff for his

work-related tools of the trade, Plaintiff’s actual wages fell below the foregoing amounts.

       62.     The foregoing are conservative estimates of Acosta’s schedule and wage

underpayments,

       63.     Plaintiff was also required to perform work at Khan’s house located in East

Meadow, Long Island.

       Unlawful Wage Deductions

       64.     Acosta was required to supply his own tools without reimbursement. These

tools included a drill, painting equipment, hand tools and auger.

                     AS AND FOR A FIRST CAUSE OF ACTION
                 FLSA Overtime Wage Violations, 29 U.S.C. §§ 201 et seq.

       65.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs with the same force and effect as though fully set forth herein.

       66.     At all relevant times hereto, the Defendants have been employers engaged in

commerce, as defined under 29 U.S.C. § 203(b) and (d). Defendants employed Plaintiff as a


                                              10
          Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 11 of 16




maintenance worker, employment positions which engaged Plaintiff in commerce, as defined

under 29 U.S.C. §§ 203(b), (e), (g) and 29 U.S.C. § 207(a)(1). At all times relevant hereto,

Defendants have been an “enterprise engaged in commerce or in the production of goods for

commerce,” as defined under 29 U.S.C. § 203(s)(1).

          67.   In the performance of his duties for Defendants, Plaintiff worked substantially

more than forty (40) hours per week, yet did not receive overtime compensation for the work,

labor and services he provided to Defendants, as required by the FLSA, 29 U.S.C. §§ 206

and 207. The precise number of unpaid overtime hours will be proven at trial.

          68.   Defendants’ violations of the FLSA were willful violations of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

          69.   As a result of the foregoing, Plaintiff seeks judgment against Defendants for

all unpaid wages, including overtime wages owed by Defendants to Plaintiff for the three-

year period preceding the filing of this case, together with an award of an additional equal

amount as liquidated damages, and costs, interest, and reasonable attorneys’ fees, as provided

for under 29 U.S.C. § 216(b).

                     AS AND FOR A SECOND CAUSE OF ACTION
                     Violation of the New York Minimum Wage Act

          70.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          71.   The minimum wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.

          72.   Defendants, in violation of the NYLL, willfully paid Plaintiff less than the

minimum wage in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor.

          73.   Plaintiff was damaged in amounts to be determined at trial.




                                              11
       Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 12 of 16




       74.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover from Defendants his unpaid minimum wages, liquidated damages as provided for by

the NYLL, reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                      AS AND FOR A THIRD CAUSE OF ACTION
                        New York Labor Law – Overtime Wages

       75.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       76.     The overtime wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.

       77.     Defendants willfully failed to pay Plaintiff for all of the hours that he worked

in excess of 40 hours in a workweek.

       78.     Defendants willfully failed to pay Plaintiff premium overtime at a rate of time

and one-half his effective, regular hourly rate for all hours worked in excess of 40 hours per

workweek.

       79.     Defendants willfully failed to keep, make, preserve, maintain, and furnish

accurate records of time worked by Plaintiff.

       80.     As a result of Defendants’ knowing or intentional failure to pay Plaintiff

overtime wages for hours worked in excess of 40 hours per workweek, Plaintiff is entitled to

compensation unpaid overtime, liquidated damages, attorneys’ fees and costs of the action,

and pre-judgment and post-judgment interest.

                    AS AND FOR A FOURTH CAUSE OF ACTION
                       Illegal Deductions, New York Labor Law

       81.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs, with the same force and effect as though fully set forth herein.

       82.     Plaintiff was required to provide his own tools of the trade without

reimbursement.



                                                12
       Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 13 of 16




       83.     Plaintiff was damaged in an amount to be determined at trial.

                  AS AND FOR A FIFTH CAUSE OF ACTION
        NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements

       84.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs, with the same force and effect as though fully set forth herein.

       85.     The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

provide employees with an accurate wage statement each time they are paid.

       86.     Defendants willfully failed to provide Plaintiff with wage statements at the

end of every pay period that correctly identified the name of the employer; address of

employer; rates of pay or basis thereof; regular hourly rate; whether paid by the hour, shift,

day, week, salary, piece, commission, or other; number of overtime hours worked; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; and

such other information as required by NYLL § 195(3).

       87.     Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover

from Defendants per employee liquidated damages of $250.00 per work day that the

violations occurred, or continue to occur, up to $5,000.00, together with costs, reasonable

attorneys’ fees, pre-judgment and post-judgment interest, and injunctive and declaratory

relief, pursuant to the NYLL § 198(1-d).

                 AS AND FOR A SIXTH CAUSE OF ACTION
     NYLL Wage Theft Prevention Act (WTPA) – Failure to Provide Wage Notices

       88.     Plaintiff incorporates by reference in this cause of action the prior allegations

of this Complaint as if fully alleged herein.

       89.     The NYLL and WTPA, as well as the NYLL’s interpretative wage orders,

require employers to provide all employees with a written notice of wage rates at the time of

hire and whenever there is a change to an employee’s rate of pay.




                                                13
       Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 14 of 16




       90.     From its enactment on April 9, 2011 through January 5, 2016, the WTPA also

required employers to provide an annual written notice of wages to be distributed on or

before February 1 of each year of employment (amended in January 2015 to be distributed

“upon hiring” and not annually) and to provide to employees, a written notice setting forth

the employee’s rates of pay and basis thereof; the name of the employer; physical address of

the employer’s business; names used by the employer; and other mandated disclosure.

       91.     In violation of NYLL § 191, Defendants failed to furnish Plaintiff, at the time

of hiring (and annually for those years prior to the January 2015 amendment) or whenever

there was a change to their rate of pay, with wage notices required by NYLL § 191.

       92.     Due to Defendants’ violation of NYLL § 195(1), Plaintiff is entitled to

recover from Defendants liquidated damages in the amount of $50.00 per work day, up to

$5,000.00, together with reasonable attorneys’ fees, and costs of this action, pursuant to the

NYLL § 198(1-b).

                                      RELIEF SOUGHT

               WHEREFORE, Plaintiff, Rufino Acosta, respectfully requests that the Court

grant the following relief:

       1.       Declaring, adjudging and decreeing that Defendants violated the minimum

wage and overtime provisions of the FLSA and NYLL as to Plaintiff;

       2.      Awarding Plaintiff damages and/or restitution for the amount of unpaid

compensation, unpaid minimum wages, unpaid overtime compensation, including interest

thereon, and statutory penalties in an amount to be proven at trial, as well as liquidated

damages;

       3.      Awarding Plaintiff reimbursement for all unlawful deductions, including costs

that Plaintiff incurred to purchase his own tools of the trade.




                                               14
           Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 15 of 16




           4.     Awarding statutory damages for Defendants’ failure to provide Plaintiff with

statements and information required by NYLL § 198(1-b) and (1-d) and NYLL § 195(3);

           5.     Awarding statutory damages for Defendants’ violation of NYLL § 191;

           6.     Declaring that Defendants’ violations of the New York Labor Law were

willful;

           7.     For all other Orders, findings and determinations identified and sought in this

Complaint;

           8.     For prejudgment and post judgment interest on the amount of any and all

economic losses, at the prevailing legal rate;

           9.     For reasonable attorneys’ fees and expenses of this action, pursuant to 29

U.S.C. § 216(b), New York Labor Law and as otherwise provided by law; and

           10.    Such other relief as this Court deems just and proper.

                                         JURY DEMAND

           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all questions of fact raised by the Complaint.

Dated: New York, New York
       February 9, 2021
                                                      RAPAPORT LAW FIRM, PLLC


                                                                   s/
                                             By:      __________________________
                                                      Marc A. Rapaport, Esq.
                                                      Attorney for Plaintiff
                                                      Rapaport Law Firm, PLLC
                                                      One Penn Plaza, Suite 2430
                                                      New York, New York 10119
                                                      Ph: (212) 382-1600
                                                      mrapaport@rapaportlaw.com




                                                 15
  Case 1:21-cv-01163-JMF Document 1 Filed 02/09/21 Page 16 of 16




                                SCHEDULE A

                  Address                         Title-Holding Entity

1201 University Ave., Bronx, NY              1201 MK Realty Group LLC

1515 Selwyn Avenue, Bronx, NY                MK Realty Group, LLC

1905 Andrews Ave., Bronx, NY                 1905 MK Realty Group LLC

1756 Topping Ave., Bronx, NY                 1756 MK Realty Group LLC

1757 Topping Ave., Bronx, NY                 1757 MK Realty Group LLC

2250 Grand Concourse, Bronx, NY              2250 Superior Apartment LLC

3102 Villa Ave., Bronx, NY                   Superior Apartments, LLC

1242 Morris Ave., Bronx, NY                  1242 Superior Apartment I LLC

3336 Perry Ave., Bronx, NY                   3336 MK Realty Group LLC




                                    16
